DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tegtmeier et al. (US 2008/0202859).
Regarding claim 23, Tegtmeier discloses a method of operating a brake system for an elevator (see Abstract, FIG. 2) comprising: sensing a rotational speed (see ¶¶ 0056, 0059) of a cable drum (12) of a powerhead of the elevator (see FIG. 2); actuating a brake member (18) to engage a rotor (16) when the rotational speed of the cable drum is at least a predetermined rotational speed to engage a brake rotor operably attached to the cable drum (see ¶ 0059), the brake rotor rotating with the cable drum (see FIG. 2; ¶ 0046), engagement of the brake member with the rotor reducing or stopping rotational motion of the rotor and cable drum (see ¶¶ 0059, 0066).
Regarding claim 27, Tegtmeier discloses preventing operation of the elevator upon sensing a rotational speed of a cable drum of a powerhead of the elevator being at least a predetermined speed (see ¶¶ 0059, 0066).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tegtmeier et al. (US 2008/0202859) in view of Sheridan (US 5,101,939).
Regarding independent claim 1, Tegtmeier discloses a brake system (see Abstract, FIG. 2) for use with a rotating cable drum (12) around which a cable operably coupled to an elevator car (4) of an elevator is wound (see FIG. 2), comprising: a brake rotor (16) operably attachable to the cable drum to rotate with the cable drum (see ¶ 0059); a brake caliper assembly (18); a speed sensing arrangement (20) for sensing a rotational speed of the cable drum (12) (see ¶¶ 0056, 0059); the brake activating when the speed sensing arrangement senses that the rotational speed of the cable drum is at least a predetermined rotational speed (see ¶¶ 0056, 0059).

Sheridan teaches a brake system for use with a rotating cable drum around which a cable operably coupled to an elevator car of an elevator is wound (see Abstract, FIGS. 1-6), comprising: a brake caliper assembly including: a brake member (20) for selectively engaging with the brake rotor; a brake member actuation lever (16) having a first position in which the brake rotor is free to move relative to the brake member and a second position in which the brake member is biased into engagement with the brake rotor and the brake rotor is prevented from moving relative to the brake member under the weight of the elevator car and any rated load (see col. 2, lines 54-63); a biasing member (28) acting on the brake member actuation lever biasing the brake member actuation lever from the first position towards the second position (see col. 2, lines 54-63), a latch arrangement (10) having a first orientation maintaining the brake member actuation lever in the first position and a second orientation releasing the brake member actuation lever such that the brake member actuation lever can transition from the first position to the second position (see col. 3, lines 16-42), the latch arrangement transitioning from the first orientation to the second orientation upon an overspeed condition (see col. 1, lines 5-9; col. 2, lines 59-62).  
It would have been obvious to replace the brake of Tegtmeier with the brake of Sheridan to utilize a brake that has the advantage of reducing noise, reducing size due to mechanical advantages, providing failure redundancy, and providing a modular construction allowing repair and cleaning (see Sheridan, col. 3, line 60 to col. 4, line 8).  
Regarding claim 17, Tegtmeier discloses a powerhead (10, 12, 16, 18, 20) for an elevator comprising: a motor (10); a cable drum (12) operably driven by the motor; a brake system (18) operably attached to the cable drum such that the brake member inhibits rotational motion of the cable drum (see ¶¶ 0056, 0059), the brake system (see Abstract, FIG. 2) comprising a speed sensing arrangement (20) for sensing a rotational speed of a cable drum (12) (see ¶¶ 0056, 0059); the brake activating when the speed sensing arrangement senses that the rotational speed of the cable drum is at least a predetermined rotational speed (see ¶¶ 0056, 0059).  The combination of Sheridan with Tegtmeier, as noted above, results in the brake of claim 1.  Sheridan further teaches that that when the brake member actuation lever is in the first position the brake rotor is free to move relative to the brake member and when the brake member actuation lever is in the second position the brake member is biased into engagement with the brake rotor and the brake rotor is prevented from moving relative to the brake member (see col. 3, lines 16-42).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tegtmeier et al. (US 2008/0202859) in view of Sheridan (US 5,101,939), as applied to claims 1 and 17, above, and further in view of Davis (US 3,590,355) and Vincent et al. (US 2012/0153754).
Regarding claim 18, Tegtmeier does not disclose a gearbox transferring rotary motion of the motor to the cable drum or a holding brake for holding the cable drum in a desired position.
Davis teaches a powerhead for an elevator (see Abstract, FIG. 1) comprising a gearbox (27) transferring rotary motion of the motor (31) to the cable drum (23) (see FIG. 1).  
It would have been obvious to combine the gearbox with the powerhead of Tegtmeier to provide an increased torque and/or reduced speed to the drum, thereby allowing for a smaller and/or less expensive motor.  
Vincent teaches a powerhead for an elevator (see Abstract, FIG. 1) comprising a holding brake (2) for holding the cable drum in a desired position (see ¶ and an emergency brake (3).  
It would have been obvious to combine the holding brake of Vincent with the emergency brake of Tegtmeier to provide a redundant braking system that is capable of stopping the elevator in the event of failure of one of the brake systems, thereby complying with safety standards (see e.g. Vincent, ¶ 0014).  

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tegtmeier et al. (US 2008/0202859) in view of Sheridan (US 5,101,939).
Regarding claim 24, Tegtmeier does not disclose transitioning a brake member actuation lever from a first position in which the brake rotor is free to move relative to the brake member and a second position in which the brake member is biased into engagement with the brake rotor and the brake rotor is prevented from moving relative to the brake member under the weight of the elevator car and any rated load when the predetermined rotational speed is sensed.
Sheridan teaches a method of operating a brake system for an elevator (see Abstract, FIGS. 1-6) comprising transitioning a brake member actuation lever (16) from a first position in which the brake rotor is free to move relative to the brake member and a second position in which the brake member is biased into engagement with the brake rotor (see col. 2, lines 45-62; col. 3, lines 16-42) and the brake rotor is prevented from moving relative to the brake member under the weight of the elevator car and any rated load when the predetermined rotational speed is sensed (see col. 1, lines 5-12).
It would have been obvious to replace the brake of Tegtmeier with the brake of Sheridan to utilize a brake that has the advantage of reducing noise, reducing size due to mechanical advantages, providing failure redundancy, and providing a modular construction allowing repair and cleaning (see Sheridan, col. 3, line 60 to col. 4, line 8).  
Regarding claim 25, Tegtmeier discloses actuating the brake when the speed sensing arrangement senses that the rotational speed of the cable drum is at least a predetermined rotational speed (see ¶¶ 0056, 0059).  Sheridan teaches biasing the brake member actuation lever from the first position towards the second position (see col. 2, lines 45-62; col. 3, lines 16-42); transitioning a latch arrangement (10) from a first orientation maintaining the brake member actuation lever in the first position to a second orientation releasing the brake member actuation lever such that the brake member actuation lever can transition from the first position to the second position (see col. 2, lines 45-62; col. 3, lines 16-42), the latch arrangement transitioning from the first orientation to the second orientation when an overspeed condition is detected (see col. 1, lines 5-8; col. 3, lines 16-42).  
Allowable Subject Matter
Claims 2-16, 19-22, 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

May 10, 2022